                                            Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 1 of 11




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            SPACE DATA CORPORATION,                          Case No.16-cv-03260-BLF (NC)
                                  11
                                                        Plaintiff,                           AMENDED ORDER
Northern District of California




                                  12                                                         GRANTING IN PART AND
 United States District Court




                                                  v.                                         DENYING IN PART GOOGLE’S
                                  13                                                         MOTION TO STRIKE; ORDER
                                            ALPHABET INC., et al.,                           GRANTING GOOGLE’S
                                  14                                                         ADMINISTRATIVE MOTIONS
                                                        Defendants.                          TO SEAL
                                  15
                                                                                             Re: Dkt. No. 364, 365, 369
                                  16
                                  17            Defendants Alphabet Inc., Google LLC, and Loon LLC (collectively, “Google”)
                                  18   move to strike portions of an expert report by Dr. Sam Pullen, plaintiff Space Data Corp.’s
                                  19   expert. See Dkt. No. 365. Google argues that the challenged portions of Dr. Pullen’s
                                  20   report advances new, previously undisclosed theories regarding the ‘706 and ‘193 patents.
                                  21   For the reasons discussed below, the Court GRANTS in part and DENIES in part Google’s
                                  22   motion to strike.
                                  23   I.     Background of Discovery Dispute
                                  24            The factual and procedural background is well-known to the parties and the Court
                                  25   will not recite it in full here.
                                  26            On November 15, 2018, the parties submitted a joint letter brief regarding Google’s
                                  27   motion to strike portions of Dr. Pullen’s expert report. See Dkt. No. 365. The Court held a
                                  28   hearing regarding Google’s motion on December 5, 2018. See Dkt. No. 375.
                                         Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 2 of 11




                                  1    II.   Legal Standard
                                  2           Patent Local Rule 3 requires parties claiming patent infringement to disclose their
                                  3    infringement contentions early in a case and streamlines discovery by replacing the “series
                                  4    of interrogatories that [parties] would likely have propounded” without it. Network
                                  5    Caching Tech. LLC v. Novell Inc., No. 01–cv–02079 VRW, 2002 WL 32126128, at *4
                                  6    (N.D. Cal. Aug. 13, 2002). It is “designed to require parties to crystallize their theories of
                                  7    the case early in the litigation and to adhere to those theories once they have been
                                  8    disclosed.” Nova Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F.Supp.2d 1121,
                                  9    1123 (N.D. Cal. 2006). Thus, a party may not use an expert report to introduce new
                                  10   infringement theories, new infringing instrumentalities, new invalidity theories, or new
                                  11   prior art references not disclosed in the parties’ infringement contentions or invalidity
Northern District of California




                                  12   contentions. See, e.g., Dynetix Design Solutions, Inc. v. Synopsys, Inc., No. 11–cv–05973
 United States District Court




                                  13   PSG, 2013 WL 4537838, at *2 (N.D. Cal. Aug. 22, 2013) (striking plaintiff's infringement
                                  14   theories relating to infringing features within the accused products that were not disclosed
                                  15   in plaintiff's contentions); Volterra Semiconductor Corp. v. Primarion, Inc., 796 F.Supp.2d
                                  16   1025, 1119 (N.D. Cal.2011).
                                  17          Specifically, Patent Local Rule 3–1 requires a party claiming patent infringement to
                                  18   serve a “Disclosure of Asserted Claims and Infringement Contentions.” This disclosure
                                  19   must include “[e]ach claim of each patent in suit that is allegedly infringed by each
                                  20   opposing party, including for each claim the applicable statutory subsections of 35 U.S.C.
                                  21   § 271 asserted[.]” Id. “This identification shall be as specific as possible.” Id. Claimants
                                  22   must also serve “[a] chart identifying specifically where each limitation of each asserted
                                  23   claim is found. . . .” Id.
                                  24   III. Discussion
                                  25         A.   ‘706 Patent
                                  26          The ‘706 patent discloses systems and methods for terminating a balloon’s flight
                                  27   and recovering the platform. See Dkt. No. 250-19. Relevant here, claim 1 of the ‘706
                                  28   patent requires “at least two power sources each configured to provide power to at least
                                                                                      2
                                           Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 3 of 11




                                  1    one of the first and second flight-termination devices.” See id. at 18. Space Data’s
                                  2    infringement contentions state that xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  3    ‘xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  4    xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. See
                                  5    Dkt. No. 369-7 at 2.1
                                  6           Google seeks to strike paragraph 622 to 632 of Dr. Pullen’s report, which elaborates
                                  7    on his theory that Google’s Loon infringes on Space Data’s ‘706 patent. See Dkt. No. 369-
                                  8    5 ¶¶ 622–32. In those paragraphs, Dr. Pullen describes Loon’s design and his inspection
                                  9    of the balloon. See id. ¶¶ 622–30. Dr. Pullen ultimately concludes that xxxxxxxxxxxxxx
                                  10   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  11   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx.
                                       See id. ¶ 632.
Northern District of California




                                  12
 United States District Court




                                  13          Google argues that Dr. Pullen’s opinion improperly advances a new theory
                                  14   identifying the set of xxxxxxxxxxxxx as the requisite power sources for the termination
                                  15   devices. This argument is unavailing. Dr. Pullen’s opinion initially identifies the
                                  16   xxxxxxxxxxxx as the power source. See id. xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  17   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx; see also id. ¶ 631. But he immediately
                                  18   clarifies in the following sentence that xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx.
                                  19   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. Id. ¶ 632. Thus, although Dr. Pullen
                                  20   concludes that the xxxxxxxxxxxx are the ultimate source of power for the termination
                                  21   devices, he nonetheless draws a direct link between the batteries and the devices. Cf.
                                  22   MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11-cv-05341-YGR, 2014 WL
                                  23   2854773, at *4 (N.D. Cal. June 20, 2014) (report excluded because expert “never mentions
                                  24   the ‘power supply’ limitation is met based on how the chip is connected to the [power
                                  25   supply], or . . . the connections from the chip to the . . . power supply”). Dr. Pullen’s
                                  26   opinion is not a new theory of infringement.
                                  27
                                       1
                                  28    All page numbers in this order refers to the automatically generated CM/ECF page
                                       numbers unless otherwise indicated.
                                                                                     3
                                           Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 4 of 11




                                  1              Accordingly, the Court DENIES Google’s motion to strike with regards to the ‘706
                                  2    patent.
                                  3          B.     ‘193 Patent
                                  4              The ‘193 patent discloses methods for controlling the altitude of free floating
                                  5    balloons. See Dkt. No. 250-27. Claim 1 of the ‘193 patent contains four parts. See id. at
                                  6    55. Relevant here, claim element 1(b) requires “determining locations of one or more
                                  7    neighbor balloons relative to the determined location of the target balloon . . .” Id.; see
                                  8    also Dkt. No. 352 at 26 (court order construing claim 1 of ‘193 patent). Claim element
                                  9    1(d)2 requires “determining the desired movement of the target balloon based on the
                                  10   determined locations of the one or more neighbor balloons relative to the determined
                                  11   location of the target balloon . . .” Id.
                                                 Space Data’s infringement contentions for claim element 1(b) state that “Google
Northern District of California




                                  12
 United States District Court




                                  13   Loon ‘flocks’ balloons together . . . [t]o maintain its ‘flocks’ and network, Google
                                  14   determines the location of balloons relative to other balloons in the ‘flock’ and network.”
                                  15   Dkt. No. 369-3 at 2. Space Data defines “target balloons” as “balloons to be moved
                                  16   relative to other balloons.” Id. For claim element 1(d), Space Data’s contentions state that
                                  17   “Google determines the desired movement of target balloons; i.e., the balloons to be
                                  18   moved, in its ‘flock’ and network relative to other balloons in the ‘flock’ and network.”
                                  19   Id. at 17.
                                  20             Google concedes that paragraphs 360 to 369 of Dr. Pullen’s report are related to
                                  21   Space Data’s contentions and do not seek to strike those portions. See Dkt. No. 365 at 2.
                                  22   Rather, Google argues that paragraphs 340 to 359 and 370 to 377 describe new theories of
                                  23   infringement and should be excluded. See id. at 2–3. Specifically, Google attacks Dr.
                                  24   Pullen’s opinion that Google Loon infringes the ‘193 patent because it (1) has functionality
                                  25   that assigns balloons to a xxxxxxxxxxxxxxxxxx (see Dkt. No. 369-5 ¶¶ 340–57); (2) uses
                                  26
                                       2
                                  27    In his report, Dr. Pullen refers to this claim element as element 1c1. See, e.g., Dkt. No.
                                       369-5 at 8. However, the parties’ joint letter brief and Space Data’s infringement
                                  28   contentions refer to this claim element as 1(d). See, e.g., Dkt. No. 365 at 2; Dkt. No. 369-3
                                       at 17. The Court will follow the parties’ practice and refer to this element as 1(d).
                                                                                       4
                                         Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 5 of 11




                                  1    specific flight steering algorithms to determine how to move a balloon (see id. ¶¶ 358–59);
                                  2    and (3) uses a xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  3    (see id. ¶¶ 370–77). The Court addresses each theory in turn.
                                  4              1.    Assignment of Balloons xxxxxxxxxxxxxxxxxxxxxx
                                  5           Google first challenges paragraphs 303 to 311 of Dr. Pullen’s report. Paragraphs
                                  6    303 to 307 generally explain that Google’s Loon Mission Control “continuously
                                  7    determines the location of each and every one of Loon’s balloons [and] [e]ach balloon’s
                                  8    location, expressed as a three-dimensional point in time, is relative to every other balloon’s
                                  9    location expressed in the same manner.” Id ¶ 305. Then, in paragraphs 308 to 3011, Dr.
                                  10   Pullen explains how Loon’s fleet management system, specifically Oregon Dispatcher,
                                  11   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. See id. ¶¶ 308–11. Dr. Pullen concludes that
                                       Google’s use of Oregon Dispatcher infringes upon claim element 1(b): “determining [the]
Northern District of California




                                  12
 United States District Court




                                  13   locations of one or more neighbor balloons relative to the determined location of the target
                                  14   balloon.” Id. ¶ 302. He also concludes that this infringes upon claim element 1(d):
                                  15   “determining a desired movement of the target balloon based on the determined location of
                                  16   the one or more neighbor balloons . . . .” Id. ¶¶ 337, 341.
                                  17          Here, Dr. Pullen’s analysis in paragraphs 304–307 merely incorporates his analysis
                                  18   from other, unchallenged portions of his report and provides an example. See, e.g., id.
                                  19   ¶ 304 (“In particular, see the evidence cited in elements 1a . . . .”); ¶ 305 (“As explained in
                                  20   the xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx sections in the Detailed
                                  21   Description of Loon Technology above, and in element 1a above . . . .”); ¶ 307 n.555 (“A
                                  22   detailed description of how Loon’s fleet management system . . . makes these decisions
                                  23   can be found in the xxxxxxxxxx section of the Detailed Discussion of Loon Technology
                                  24   above.”). Because Google does not challenge Dr. Pullen’s analysis for element 1a or the
                                  25   xxxxxxxxxx section of his report, the Court declines to strike paragraphs 304–307.
                                  26          On the other hand, Dr. Pullen’s analysis in paragraphs 308 to 310 is not related to
                                  27   Space Data’s infringement contentions for claim element 1(b)—i.e., how Google
                                  28   “determines the location of balloons relative to other balloons in the ‘flock’ and network.”
                                                                                      5
                                         Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 6 of 11




                                  1    Dkt. No. 369-3 at 2 (emphasis added). Rather, this portion of Dr. Pullen’s opinion
                                  2    paragraphs describe how Google determines which balloons should be assigned to xxxxxx
                                  3    xxix, once the location of those balloons are already determined. As explained succinctly
                                  4    by Dr. Pullen, “Google’s fleet management system considers the relative locations of those
                                  5    neighbor balloons in terms of xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxixxxxxxxxxx. Dkt.
                                  6    No. 369-5 ¶ 309 (emphasis added). Based on that information, Google’s fleet management
                                  7    system then assigns balloons based on xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  8    xxxxxixxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. Id. ¶ 310 (emphasis added).
                                  9    And “[t]hus, Google considers the relative locations of the balloons in deciding which
                                  10   xxxxxxxxxxxxxxxxxxxxxxxxixxxxx. Id. (emphasis added). But “considering” the
                                  11   location of a balloon is not the same as “determining” the location of a balloon. Dr.
                                       Pullen’s opinion essentially describes the next step of the balloon-moving process, not
Northern District of California




                                  12
 United States District Court




                                  13   element 1(b). In other words, Dr. Pullen’s opinion relates to which balloon to move, not
                                  14   where that balloon is located.
                                  15          Similarly, Dr. Pullen’s opinion does not explain how Oregon Dispatcher’s
                                  16   assignment functionality relates to claim element 1(d). Indeed, in a later, uncontested
                                  17   portion of Dr. Pullen’s report, he clarifies that Oregon Dispatcher xxxxxxxxxxxxxxxxxx
                                  18   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. See id. ¶ 349. According to
                                  19   Dr. Pullen, xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  20   xxxxxxxxxxxxxxxxxxxxxxxxx not Oregon Dispatcher’s balloon-assignment functionality.
                                  21   See id. ¶ 357–58. To be sure, before a fleet management system can “determin[e] a
                                  22   desired movement of [a] target balloon” (id. ¶ 337), it must first determine which balloon
                                  23   to “target.” But ultimately, Space Data’s infringement contentions for element 1(d) relate
                                  24   to “determining” desired movement, not targeting a balloon.
                                  25          This is made clearer by the parties’ discussion of “flocking” as it relates to Space
                                  26   Data’s 1(d) contentions. At the hearing and in the parties’ brief, Space Data argued that its
                                  27   infringement contentions specifically call out “flocking” and Google’s fleet management
                                  28   system’s assignment functionality is part of what constitutes “flocking.” See Dkt. No. 365
                                                                                     6
                                         Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 7 of 11




                                  1    at 4. Space Data described “flocking” as “getting there and staying there” or “sending and
                                  2    clustering.” In support of its definition, Space Data quoted portions of Google Loon’s
                                  3    CEO, Alistair Westgarth’s, deposition. See id. In the deposition transcript Space Data
                                  4    provided to the Court, Westgarth offered three different descriptions of “flocking.” He
                                  5    described it as “staging,” xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxixxxxx
                                  6    xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. See Westgarth Depo. at 182:2–183:5.
                                  7    Google contests the breadth of Space Data’s definition of “flocking.” See Dkt. No. 365 at
                                  8    3. Even if the Court accepts every one of Space Data’s proposed descriptions of
                                  9    “flocking,” none of those descriptions describe Dr. Pullen’s analysis in paragraphs 308 to
                                  10   310 of his report.
                                  11          Accordingly, the Court GRANTS Google’s motion to strike and excludes
                                       paragraphs 303 to 310 of Dr. Pullen’s report.
Northern District of California




                                  12
 United States District Court




                                  13               1. xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  14          Google next challenges paragraphs 358 and 359 of Dr. Pullen’s report. Paragraph
                                  15   358 xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  16   xxxxxxxxxxxxxxxxxxxxxx. Id. ¶ 358. Paragraph 359 concludes that “each of [those]
                                  17   algorithms, in concert with Oregon Dispatcher, determines how to move the balloon based
                                  18   on its location relative to the locations of one or more neighbor balloons to manage a fleet
                                  19   of balloons” in a two-step process. Id. ¶ 359. Thus, according to Dr. Pullen, xxxxxxxxxx
                                  20   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx infringes claim element 1(d), “determin[ing] the
                                  21   desired movement of target balloons,” and element 1(b). Id. ¶¶ 304, 337, 359.
                                  22          Google argues that those paragraphs should be excluded because Space Data’s
                                  23   contentions do not accuse xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx. See Dkt.
                                  24   No. 365 at 3. Dr. Pullen’s analysis, however, xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  25   xxxxxxxxxxxxxxxxx. Rather, Dr. Pullen focuses on how xxxxxxxxxxxxxxxxxxxxxxxx,
                                  26   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxixxxxxxxxxxx
                                  27   xxxxxxxxxxxxxxxxxxxxxxxxxxxx. See Dkt. No. 369-5 ¶¶ 358, 359. He concludes that it
                                  28   is “Google’s use of each of the Seeker algorithms, in concert with Oregon Dispatcher” that
                                                                                       7
                                         Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 8 of 11




                                  1    “satisfies the limitation of element [1(d)].” Id. ¶ 359 (emphasis added). Dr. Pullen’s
                                  2    single mention of Oregon Dispatcher’s xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx does
                                  3    not change the nature or scope of his analysis.
                                  4           Accordingly, the Court DENIES Google’s motion to strike paragraphs 358 and 359
                                  5    of Dr. Pullen’s report.
                                  6              2.    Google’s “Staging” Technique
                                  7           Finally, Google challenges paragraphs 370 to 376 of Dr. Pullen’s report. Those
                                  8    paragraphs analyze Google’s use of “staging.” Staging is a multi-part technique that
                                  9    allows Google to coordinate the movements of the balloons in its fleet. xxxxxxxxxx
                                  10   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxzx.
                                  11   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                       xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
Northern District of California




                                  12
 United States District Court




                                  13   xxxxxxxxxxxxxxxxxx. Id. ¶ 370. As part of that process, xxxxxxxxxxxxxxxxxxxixxxx
                                  14   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx Id. ¶ 371. Staging
                                  15   allows Google to xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxix
                                  16   xxxxx. Id. ¶ 373 (quoting exhibit). Dr. Pullen concludes that staging uses “each balloon’s
                                  17   determined location to determine how to move each balloon . . .” and therefore infringes
                                  18   on claim element 1(d) and 1(b). Id. ¶¶ 304, 376.
                                  19          Google argues that Space Data’s infringement contentions did not put them on
                                  20   notice of theories related to balloon dispatch in general. See Dkt. No. 365 at 3. According
                                  21   to Google, Space Data’s reference to “flocking” cannot be a “magic word” that
                                  22   encompasses everything Google does to manage balloons, including “staging.” Id. Space
                                  23   Data counters that “flocking” indeed has such a broad scope. As the Court recounted
                                  24   above, Space Data quotes Westgarth and various documents defining “flocking” in broad
                                  25   terms. See id. at 4.
                                  26          At its core, Google’s argument is really a challenge to the scope of Space Data’s
                                  27   claim elements and infringement contentions. Google, however, cannot challenge the
                                  28   scope of Space Data’s claim on a discovery motion. Such a challenge is appropriately
                                                                                    8
                                         Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 9 of 11




                                  1    suited for claim construction or a decision on the merits of Space Data’s patent. Google
                                  2    did not challenge the definition or scope of the term “determine/determining” at the claim
                                  3    construction stage and it cannot belatedly do so here. Cf. Dkt. No. 352 at 13–18
                                  4    (September 6, 2018, order of District Court Judge Freeman construing terms in the ‘193
                                  5    patent). And neither party presented any evidence suggesting that the Court should accord
                                  6    the term “determine/determining” any special definition other than its ordinary meaning.
                                  7           Moreover, at the claim construction stage, Judge Freeman construed Space Data’s
                                  8    claim as accusing functionality that “control[s] balloons in a constellation of airborne
                                  9    communication platforms” or “manag[ing] a fleet of balloons.” See id. at 16, 26.
                                  10   Therefore, whatever the appropriate definition or scope of “flocking” may be, Space
                                  11   Data’s infringement contentions for element 1(d) must be understood in connection with
                                       controlling or managing a fleet of balloons. With that in mind, the Court turns to Dr.
Northern District of California




                                  12
 United States District Court




                                  13   Pullen’s opinion.
                                  14          The crux of Google’s “staging” technique, as explained by Dr. Pullen, involves
                                  15   moving some balloons “straight [at its] target” if they are far from the target location,
                                  16   while “stall[ing]” other balloons if they are close. Dkt. No. 369-5 ¶ 370. Although certain
                                  17   aspects of “staging” are not directly related to element 1(d), such as designating a xxxxxxx
                                  18   xxxxxxxxxxxxxxixx, the focus of Dr. Pullen’s analysis is the staggered movement of
                                  19   balloons based on their proximity to the target location. Dr. Pullen’s analysis also
                                  20   describes “staging” as xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                  21   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxixxxxxxxxxixxx.” Id. ¶¶ 370–71, 375. This
                                  22   description essentially describes balloon fleet management. Thus, the Court will not strike
                                  23   this portion of Dr. Pullen’s analysis.
                                  24          Accordingly, the Court DENIES Google’s motion to strike paragraphs 370 to 376
                                  25   of Dr. Pullen’s report.
                                  26       C.    Google’s Administrative Motions to Seal
                                  27          Google moves to seal portions of the joint letter brief and exhibits to the brief. See
                                  28   Dkt. Nos. 364, 369. The proposed redactions are based on confidential information
                                                                                     9
                                        Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 10 of 11




                                  1    relating to the algorithms and techniques used by Google Loon.
                                  2           There is a presumption of public access to judicial records and documents. Nixon v.
                                  3    Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Access to motions and their
                                  4    attachments that are “more than tangentially related to the merits of a case” may be sealed
                                  5    only upon a showing of “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler
                                  6    Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016). Conversely, filings that are only
                                  7    tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id.
                                  8    at 1097. “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  9    disclosure and justify sealing court records exist when such ‘court files might have become
                                  10   a vehicle for improper purposes,’ such as the use of records to gratify private spite,
                                  11   promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana
                                       v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quoting Nixon, 435 U.S.
Northern District of California




                                  12
 United States District Court




                                  13   at 598).
                                  14          Under Rule 26(c), a trial court has broad discretion to permit sealing of court
                                  15   documents for, among other things, the protection of “a trade secret or other confidential
                                  16   research, development, or commercial information.” Fed. R. Civ. P. 26(c)(l)(G). The
                                  17   Ninth Circuit adopted the definition of “trade secrets” set forth in the Restatement of Torts,
                                  18   finding that “[a] trade secret may consist of any formula, pattern, device or compilation of
                                  19   information which is used in one’s business, and which gives him an opportunity to obtain
                                  20   an advantage over competitors who do not know or use it.” Clark v. Bunker, 453 F.2d
                                  21   1006, 1009 (9th Cir. 1972) (quoting Restatement (First) of Torts § 757 cmt. b).
                                  22          Here, the Court addresses two motions to seal portions of the parties’ joint letter
                                  23   brief and exhibits relating to that brief. The sealed portions are more than tangentially
                                  24   related to the merits of the case. Therefore, the compelling reasons standard applies to this
                                  25   sealing motion. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1136 (9th Cir.
                                  26   2003) (applying the compelling reasons standard at summary judgment).
                                  27          Sealing motions must be “narrowly tailored to seek sealing only of sealable
                                  28   material.” Civil L.R. 79-5(b). A party moving to seal a document in whole or in part must
                                                                                     10
                                        Case 5:16-cv-03260-BLF Document 391 Filed 12/17/18 Page 11 of 11




                                  1    file a declaration establishing that the identified material is “sealable.” Civil L.R. 79-
                                  2    5(d)(1)(A). Merely stating that a party designated material as confidential under a
                                  3    protective order is insufficient by itself to seal a document. Id.
                                  4           The highlighted portions of the parties’ letter brief and exhibits contain technical
                                  5    proprietary confidential information relating to Google Loon, including confidential
                                  6    research and development. See Dkt. No. 364-1 ¶ 5; see also Dkt. No. 369-1 ¶ 5. The
                                  7    Court also finds the sealing requests to be narrowly tailored. Based on the Court’s review
                                  8    of Google’s sealing motions, the Court finds compelling reasons sufficient to outweigh the
                                  9    public interest in disclosure. Accordingly, the Court GRANTS the request to seal the
                                  10   highlighted portions in Dkt. Nos. 364 and 369.
                                  11   IV. Conclusion
                                              The Court GRANTS in part Google’s motion to strike and excludes paragraphs 308
Northern District of California




                                  12
 United States District Court




                                  13   to 310 of Dr. Pullen’s report. The Court otherwise DENIES Google’s motion to strike.
                                  14   The Court GRANTS Google’s administrative motions to seal.
                                  15          This order is ORDERED emailed to counsel and is issued temporarily under seal.
                                  16   The parties shall meet and confer and propose redactions to this order by December 17,
                                  17   2018. After December 17, the Court will issue a public version of this order after
                                  18   considering the parties’ proposed redactions.
                                  19          IT IS SO ORDERED.
                                  20
                                  21   Dated: December 17, 2018                   _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  22                                                    United States Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       11
